 CWA, LOCAL9511433Communications Workers of America,Local 9511 (Pa-cific Telephone and Telegraph Company)and Son-dra J. WhiteCommunications Workers of America,Local 9510 (Pa-cific Telephone and Telegraph Company)and JamesK. Smith.Cases 21-CB-3488 and 21-CB-3491.February 8, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSBROWN ANDJENKINSBoard, granting permission and time for filing ofbriefs. Thereafter, General Counsel, Charging Parties,and Respondents filed briefs with the BoardPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.Upon the basis of the facts stipulated to the Board,the exhibits, the briefs, and the entire record in thesecases, the Board makes the following:FINDINGS OF FACTUpon a charge duly filed on October 28, 1969, anda charge filed on October 30, 1969,' the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 21, issued an OrderConsolidating Cases, Consolidated Complaint, andNotice of Hearing, dated January 13, 1970, andamended on January 14, 1970, against Respondents.The complaint alleged that Respondents had engagedin and were engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) and Section 2(6)and (7) of the National Labor Relations Act, asamended, by threatening to sue certain employees ofPacific Telephone and Telegraph Company, and bythe institution of legal action to collect arbitrary andexcessivefinespreviously levied against Sondra J.White, William E. White, Ralph F. Walton, membersat all times material herein of Respondent Local 9511,and Neva G. Oakden, a member at all times materialherein of Respondent Local 9510, for their failure toengage inconcerted activities. Respondents filed ananswer,dated January 21, 1970, to the consolidatedcomplaint denying the commission of any unfair la-bor practices and affirmatively pleading that the con-solidated complaint failed to state a cause of actionand that the charges were not timely filed.On March 25, 1970, Respondents, Charging Par-ties,and counsel for the General Counsel filed withthe Board in Washington, D.C., a motion to transferproceedings to the Board. The motion stated that theparties agreed that the stipulation of facts, and theexhibits appended thereto, should constitute the en-tire record; that the parties waived their right to ahearing before a Trial Examiner and the issuance ofa Trial Examiner's Decision; and that these cases besubmitted directly to the Board for findings of fact,conclusions of law, and the issuance of a Decision andOrder.On March 26, 1970, the Board approved the parties'motion and ordered the cases transferred to the'The Charging Party in Case 21-CB-3491 is the attorneyfor allegeddiscnmmateeNeva G Oakden1.JURISDICTIONPacific Telephone and Telegraph Company, hereincalled Pacific Telephone, a California corporation, isand receiving intrastate and interstate communica-tions and providing communication services, withfacilities and places of business in, among others, Es-condido, Oceanside, and Balboa, California. PacificTelephone, in the course and conduct of its business,annually purchases and receives at its facilities withinthe State of California goods, materials, and suppliesoriginating outside the State of California valued at asubstantial amount. It annually receives, in the courseand conduct of its business, gross revenues in excessof $250,000 of which in excess of $50,000 is receivedfrom the transmission of interstate telephone commu-nications.Accordingly, we find that Pacific Telephone is, andat all times material herein has been, an employerengaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent Communications Workers of America,Local 9511 and Respondent Communications Work-ers of America, Local 9510, each is now and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.FactsThe stipulation of facts indicates that commencingin March 1968, the Bell Systems operating companies,one of which is Pacific Telephone, the Western Elec-tricCompany, Inc., and the various communicationunions, includingCommunicationsWorkers of188 NLRB No. 63 434DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, hereinafter CWA, and Federation of Wom-en Telephone Workers, hereinafter FWTW, an inde-pendentunion representing traffic departmentemployees of Pacific Telephone in Southern Califor-nia, engaged in contract negotiations with a view to-ward reaching new agreements under wage reopenerprovisions in their respective bargaining agreements.Respondent Local 9511 and Respondent Local 9510,which represent plant department employees of Pacif-ic Telephone in Southern California and which wereparties to collective-bargaining agreements with Pa-cific Telephone, were not involved in the wage reo-penerdiscussions.InApril1968variouscommunication unions, including CWA and FWTW,began a nationwide strike against Bell Systems oper-ating companies, including Pacific Telephone.While neither Respondent Local struck, Respon-dent Local 9510, through its executive board, directeditsmembers, on March 17, 1968, to honor all picketlineswhich might be established against PacificTelephone; Respondent Local 9511 voted at its reg-ular membership meeting on April 25, 1968, to honorall picket lines established during the strike.On April 18, 1968, duly authorized picket lineswere established by CWA Local 9590 at the PacificTelephone facility where Oakden worked. Oakden re-fused to walk out when members of her Local, Re-spondent Local 9510, honored the picket line, and sheremained on the job until May 3, 1968. On April 26,1968, FWTW struck Pacific Telephone at the facilitieswhere Sondra White, William White, and Waltonwere employed. Each crossed the FWTW picket lineand worked during the strike. All picketing ceased onMay 5, 1968.Respondent Local 9511 separately advised SondraWhite, William White, and Walton that charges hadbeen brought against them for violations of articleXIX, section 1, of the constitution of the Communica-tionsWorkers of America. Respondent Local 9510similarly advisedOakden that charges had beenbrought against her for violation of the identical pro-vision of the CWA constitution. Thereafter, SondraWhite, William White, and Walton were found guiltyby trial courts of Respondent Local 9511; Oakdenwas found guilty by trial court of Respondent Local9510. All were fined, the amount of which was calcu-lated by approximating the employee's total earningswhile working behind the picket line and adding atoken amount.'Sondra and William White appealed the decisionsof the trial courts, culminating in appeals to the con-2 Sondra White worked for 6 days during the strike and earned$139.10;she was fined$161William White worked for5 daysduring the strike,earning $147. His fine totaled $176Walton also worked for 6 days andearned $160.He was fined$176.However,although Oakdenearned $227while working during the strike, she was only fined $150vention of the Communications Workers of America.By June 30, 1969, both Sondra and William Whitewere informed that the convention had, on or aboutJune 20, 1969, denied their final appeals. RespondentLocal 9511 contacted Sondra and William White byletter on or about June 20, 1969, and demanded fullpayment of the fines, advising that court action wouldbe commenced if payment was not received. Waltonnotified Respondent Local 9511 on July 8, 1968, thathe would abide by the trial court's decision. By May21, 1969, Walton had not yet tendered payment of thefines in a manner satisfactory to Respondent Local9511, which on that date notified Walton that courtaction would be instituted if payment in full was notreceived. On or about August 20, 1969, Sondra White,William White, and Walton were served with a sum-mons and complaint on behalf of Respondent Local9511 in the Municipal Court, North County JudicialDistrict,County of San Diego, State of California.The proceedings were stayed on January 14, 1970,pending final determination by the Board of the un-fair labor practice charge filed in Case 21-CB-3488.Oakden timely appealed the decision of the trialcourt of Respondent Local 9510 to the membership ofthe Union. The trial court's decision was affirmed infull in March 1969. No further appeal was taken. OnSeptember 24, 1969, Oakden was notified by Respon-dent Local 9510 that it would seek collection of thefine in small claims court unless she paid the sumassessed by the trial court. Respondent Local 9510has not attempted to collect or enforce the fine againstOakden by the institution of legal proceedings.B.Contentionsof the PartiesGeneral Counsel contends that the fines were arbi-trary and unreasonable and therefore constituted un-lawful restraint and coercion within themeaning ofSection 8(b)(1)(A). The Charging Parties argue thatby the inclusion of a grievance and arbitration clausein the collective-bargaining agreement Respondentshad, by implication, agreed not to strike; that thework stoppage was therefore contrary to the bargain-ing agreement; and that finesassessedfor honoring alawful provision of a bargainingagreementare clearlyunlawful restraint and coercion. Further, the Charg-ing Parties argue that the complaints are timely, sincethe final notices of the payments due, the threats tosue, and the institution of legal proceedings to collectthe fines occurred within the 10(b) period. It is Re-spondents' position that the issuance of complaints istime barred by Section 10(b); that thefineswere im-posed for crossing a lawful picket line; that the institu-tion of legal proceedings to collect suchfinesdoes notconstitute unlawful interference; and that the fineswere reasonable in amount. CWA, LOCAL9511435ConclusionThe charges, the trial court proceedings, the initialassessmentof thefinesby Respondent Local 9511and Respondent Local 9510, and the resolution ofOakden's appeal to the membership of RespondentLocal 9510, all occurred more than 6 months prior tothe filing of charges herein. Walton took no appeal ofthe trial court's decision and Oakden did not pursueher appeal beyond the first stage. Thus, all the opera-tive facts necessary to make out the alleged 8(b)(1)(A)violation by Respondents against Walton and Oak-den took place outside the 10(b) period. The Boardhas recently held that it will not base an 8(b)(1)(A)violation upon a respondent's pre-10(b) levied fine.'This is precisely what the General Counsel andCharging Party would have us do in this instance, asRespondents' only post-10(b) action with regard tothe fines of Walton and Oakden had been threats tosue and the institution of legal proceedings to collectWalton's fine.For this reason, Members Brown andJenkins shall dismiss those portions of the consolidat-ed complaint alleging violations of Section 8(b)(1)(A)by Respondents against Walton and Oakden.Sondra and William White did not acquiesce in thedecisions of Respondent Local 9511's trial courts, andtimely pursued their rights of appeal as provided inCWA's constitution, terminating in appeals to the an-nual CWA convention. The convention is empoweredby the constitution to affirm, reverse, or modify deci-sions that come before it. Since Sondra and WilliamWhite appealed, the fines levied against them did notbecome final until the Union's internal appeal proce-dures were exhausted. Their appeals were denied bythe convention on or about June 20, 1969, a date wellwithin the 10(b) period. Thus, in contrast with themere attempts to collect the established fines fromWalton and Oakden, the convention's review of Re-spondent Local 9511's trial court decisions regardingSondra and William White was a procedural step nec-essary to establish with finality the propriety of thefines themselves.Therefore, the cause of actionclaimed by Sondra and William White is not predicat-ed solely upon Respondent Local 9511's pre-10(b)actions. Accordingly, we must consider the merits ofthat portion of the consolidated complaintalleging8(b)(1)(A) violations by reason of the fines imposedagainst Sondra and William White by RespondentLocal 9511.As previously noted, the consolidated complaintalleges that the fines are "arbitrary, unreasonablylarge, excessive, and constitute unreasonable disci-pline," and that, by demand for payment of the finesand by taking action to implement the collection ofthe fines, employees have been subject to unlawfulrestraintand coercion in violation of Section8(b)(1)(A). No claim is made that Respondentis seek-ing to enforce an arbitrary, capricious, or otherwiseunlawful internal rule.4 We have previously held thatthe reasonableness or excessiveness of a fine imposedupon a union member for breach of a lawful internalrule is not relevant to a determination of whetherSection 8(b)(1)(A) has been violated.5 No otherreasons areadvanced, and we perceive none, for find-ingRespondents' conduct violative of Section8(b)(1)(A) on grounds of "arbitrariness." According-ly,we shall dismiss those portions of the consolidatedcomplaint alleging violations against Sondra and Wil-liam White .6As nothing in the reason for the fines or in themethod of enforcement cognizable under 8(b)(1)(A)has been advanced, we shall dismiss the complaint inits entirety.ORDERIt is hereby ordered that the consolidated com-plaint herein be, and it hereby is, dismissed in itsentirety.We find noment in Charging Parties' contention that the grievance andarbitrationclause within the bargaining agreement between Respondent Lo-cal 9511 and Pacific Telephoneis the functional equivalent of a no-stake,no-lockoutclause for purposes of rendering the striking employees' conductunprotected. Thus,RespondentLocal951 l's decision to honor picket Imesestablished by sisterlabor organizations was notcontraryto its collective-bargaining agreement with PacificTelephone. CfLocal 174,Teamsters, etcv. LucasFlour Co,369 U S 955InternationalAssociationof Machinists and AerospaceWorkers, AFL-CIO, Local Lodge No 504 (Arrow Development Co),185 NLRB No. 22.' International Association ofMachinistand Aerospace Workers,AFL-CIO6ChairmanMiller would rely onArrow Development Co., supra,in dismiss-(Union Carbide Corporation)180 NLRB No.135, reaffirmed 186 NLRB No.ing the complaint as to all four employees He does not find it necessary to138.pass on the 10(b) issue